Opinion issued June 3, 2014.




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-14-00259-CV
                            ———————————
                 IN RE WILLIAM DAVID GOLDEN, Relator



            Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      Relator, William David Golden, has filed a petition for writ of mandamus,

requesting issuance of an order “granting an evidentiary hearing . . . to develop the

record” in appellate cause number 01-12-00735-CV “by abating the appeal and

supplementing the Appellate Record with omitted items requested for briefing the
points of error . . . .”1 Because we have dismissed the appeal in appellate cause

number 01-12-00735-CV, the petition for writ of mandamus is moot.

      Accordingly, we dismiss the petition for writ of mandamus as moot.



                                 PER CURIAM


Panel consists of Justices Keyes, Sharp, and Huddle.




1
      The underlying case is The State of Texas v. Approximately $2100.00, Cause No.
      2008-33634, in the 269th District Court of Harris County, Texas, the Honorable
      Dan Hinde presiding.
                                         2